In my judgment the motion for a new trial should have been granted in the court below in regard to discussion by the jury of conviction in the former trial, and the effect it bad upon them. The statement of facts in regard to what transpired in the jury room during the deliberations of that body is not so clear as might be, but it is shown in part of the evidence that while deliberating and before arriving at a verdict the jury stood four for manslaughter, one for acquittal, the remainder being for murder in the second degree. One of the jurors was absent, and subsequently the case was reopened on motion of the State to permit his affidavit to be filed. Four of the jurors in answer to this affidavit, testified that during their deliberations the jury stood five for acquittal and two for manslaughter. There are two facts that can not be questioned on this testimony, first, before a discussion of the former verdict was had some of the jury were for acquittal, some for manslaughter; that after the discussion of said former verdict all of those who were for manslaughter and acquittal changed and agreed to a conviction for murder in the second degree. The consideration and discussion of the verdict on the former trial was and is in direct contravention of the statute. All facts and acts occurring in the jury room were wholly unknown to appellant until after the verdict. Article 817 of the Code of Criminal Procedure, provides, "New trials, in cases of felony, shall be granted for the following causes: (Subdivision 7) Where the jury, after having retired to deliberate upon a case, have received other testimony; or where a juror has conversed with any person in regard to the case,' etc. (Subdivision 8) `Where from the misconduct of the jury, the court is of opinion that the defendant has not received a fair and impartial trial, and it shall be competent to prove such misconduct by the voluntary affidavit of a juror; and a verdict may, in like manner, in such cases be sustained by such affidavit." Article 823 of the Code of Criminal Procedure reads as follows: "The effect of a new trial is to place the cause in the same position in which it was before any trial had taken place. The former conviction shall be regarded as no presumption of guilt, nor shall it be alluded to in the argument." Of course, it occurs where a new trial has been granted, the case will stand for trial de novo on the merits as though it had never been tried before. White's Annotated Code of Criminal Procedure, sec. 1160. It has been held in a great number of cases to be reversible error for counsel in argument upon second trial to allude to defendant's conviction on the former trial. Hatch v. State, 8 Texas Crim. App., 416; House v. State, 4 Texas Crim. App., 567; Moore v. State, 21 Texas Crim. App., 666; Fuller v. State, 30 Texas Crim. App., 560; Richardson v. State, 33 Tex. Crim. 518. And it has further been held that evidence with regard to the fact of defendant's previous conviction is inadmissible *Page 223 
testimony and reversible error to so admit it. Richardson v. State, 33 Tex.Crim. Rep.; Hargrove v. State,33 Tex. Crim. 431. If a case has been appealed, and a new trial ordered by the appellate court, the case stands in the same condition as if a new trial had been granted in the trial court. Cox v. State, 7 Tex.Crim. Rep.; Thompson v. State, 9 Texas Crim. App., 650. It has also been held that the misconduct of a jury if it effects fairness of a trial vitiates a verdict, and this may be shown by the voluntary affidavit of a juror or by testimony from the jurors under oath. See White's Annotated Code of Criminal Procedure, sec. 1151 for authorities. It is mandatory where a jury has received evidence after their retirement which is material, and of a character to prejudice the defendant and influence a verdict against him, that the appellate court reverse the judgment. See Mitchell v. State, 36 Tex.Crim. Rep.; Tate v. State, 38 Tex.Crim. Rep.. It has been held reversible error for the jury after retiring to listen to statements of one of their number as to the credibility of a material witness, and to discuss the failure of defendant to testify. It has also been held in several cases that it is receiving other testimony for the jury while deliberating on their verdict to go out and view the locus in quo in order to discover misstatements made by one of the witnesses. Darter v. State, 39 Tex.Crim. Rep.. For other authorities, see White's Annotated Code of Criminal Procedure, Sec. 1150. See, also, Helvenston v. State, 53 Tex.Crim. Rep., decided at the present term. Smith v. State, 52 Tex.Crim. Rep., decided at the recent Dallas term, has extended the rule as far as perhaps it has been in this State. In that case the jurors changed from a harsh to a milder verdict, and it was held that defendant was not thereby injured. In this case the jurors changed from being in favor of manslaughter and acquittal to murder in the second degree only after they had discussed the prior conviction of appellant. Even in cases where counsel in argument allude to the former trial the judgment was reversed, and it was held in those cases that the former conviction shall be regarded as no presumption of guilt, nor shall it be alluded to in the argument. It has also been held reversible error for counsel in argument to state his personal knowledge of facts not in evidence or even of facts in evidence. See White's Annotated Code of Criminal. Procedure, sec. 770, subdivisions 7 and 8 for collation of authorities. Certainly, if a statement by an attorney to a jury in the presence of the defendant where he and his counsel have the opportunity to meet such statement is reversible error, it occurs to me it would be more harmful for a jury in their retirement to discuss facts not in evidence, for there the accused has no opportunity to meet the statements, and if those statements are of a material character, they would necessarily be harmful, and under such circumstances it would *Page 224 
seem the statute is mandatory and the judgment should be reversed. The facts show, however, that the jurors, with one or two exceptions, were personally aware of the fact that appellant had been previously convicted. My brethren lay some stress upon this fact. If this is to be the rule, the jurors taken might be cognizant of all the facts in the case and it would result that it was not necessary to introduce evidence before them at all, but simply let them retire on what they knew and make up their verdict. I do not so understand the law. As I understand, the correct rule is the converse, that is, the accused must be tried by the jury upon evidence introduced, and not what they might personally know. The defendant is entitled to be confronted with the witnesses and have them detail their testimony in open court so that he may have the opportunity of cross-examination. If jurors act upon their personal knowledge of facts not brought out upon the trial, in the absence of the defendant, without an opportunity to cross-examine, and he be condemned unheard on these hidden facts, then it occurs to me there would be no necessity for a public trial, or that the accused be confronted with the witnesses against him, and that be would be debarred the right of cross-examination, and the further right of having the court charge the jury upon the facts upon which he is being tried. The fact that the jury acts and convicts upon testimony not brought out on the trial is one of the very strongest reasons why a new trial should be awarded. Perhaps no stronger reason could be given why a conviction should be set aside.
As I understand the statutory provision quoted, this judgment should be reversed and the cause remanded, and so believing I respectfully tender my dissent.